MISSOURI COURT OF APPEALS
                      WESTERN DISTRICT


JAMES ROLLER AND                       )
RUTH ROLLER,                           )   WD77611
                                       )
                   Appellants,         )   OPINION FILED:
   v.                                  )
                                       )   December 15, 2015
AMERICAN MODERN HOME                   )
INSURANCE CO.,                         )
                                       )
                   Respondent.         )


           Appeal from the Circuit Court of Clay County, Missouri
                  Honorable Janet Lodwick Sutton, Judge

            Before Division Four: Alok Ahuja, Chief Judge Presiding,
           Thomas H. Newton, Judge, and David M. Byrn, Special Judge


        The Rollers appeal the trial court’s declaratory judgment denying

coverage for property damage to the Rollers’ garage incurred by a fire started

by Mr. Roller in a suicide attempt.

        American Modern Home Insurance Co. (AMHIC) issued a manufactured

homeowners policy to Mr. Roller. As a part of the coverage, AMHIC agreed to

insure the residence “against risk of direct, sudden and accidental physical loss

to covered property, unless the loss is excluded under SECTION I -

EXCLUSIONS.”
      In December 2007, Mr. Roller set fire to the garage of his residence in an

attempt to commit suicide. The fire caused damage to the “all metal garage”

and various personal property contained within, resulting in a total loss. After

starting the fire, Mr. Roller began suffering from the smoke and fumes, causing

him to change his mind and exit the garage. Mr. Roller woke up his wife and

informed her that the garage was on fire. Mrs. Roller called 911. Members of

the KAW and Lake Viking Fire Departments arrived shortly thereafter, but

determined the fire was “too strong to fight” and allowed it to burn. When

Larry Todd Watson, a deputy of the Daviess County Sheriff’s Department,

arrived at the scene, Mr. Roller admitted that he set the garage on fire in a n

attempt to kill himself. Deputy Watson then took Mr. Roller into protective

custody and transported him to Daviess/DeKalb County Regional Jail for

issuance of a 96-Hour Mental Health Detention Order from the Circuit Court of

Daviess County. After the commitment was issued, Mr. Roller was transported

to Heartland Hospital in St. Joseph, Missouri.

      Two days after the fire, Mrs. Roller notified insurance broker Ocker

Insurance, about the fire and property damage.        That same day, AMHIC

representative, Joe Groh, contacted Mrs. Roller to explain the coverage and

claim process. AMHIC then employed Great Southern Adjusting Inc. (Great

Southern) to inspect the property, and its representative, Joe Holland, contacted

Mrs. Roller to arrange for an inspection of the damaged property. During the

investigation, Mr. Holland took pictures of the property; recorded Mrs. Roller’s

                                        2
alleged statements; and prepared a report for AMHIC and a “Personal Property

Inventory Sheet” identifying the destroyed personal property, stating the

estimated replacement cost of $21,240.00.     The report also stated that Mr.

Holland was unable to get a copy of the fire report from the voluntary fire

department; the loss, however, appeared to be direct and sudden and he was

unsure if it could be considered accidental. Upon completion, the report was

sent to AMHIC where it was directed to Mr. Ted Parrott, an AMHIC claims

adjuster.

      After receipt of the report, Mr. Parrott contacted Mrs. Roller to advise

her that he needed to conduct further investigation, including whether the

“Innocent Spouse Doctrine” was applicable. He also informed her “that there

was a possibility that [AMHIC] could make payment for the out-building of the

adjacent structure in the amount of $10,500.00.” A few weeks later, Mr. Parrott

again contacted Mrs. Roller explaining that AMHIC attorney, Robert

Cockerham, would contact her to secure a formal statement about the loss and

that the previously discussed payment would not be mailed out.

      In March 2008, AMHIC sent a letter to the Rollers advising them that the

investigation of their claim was ongoing and advising them of the conditions

agreed upon regarding cooperation with the investigation.        In this letter,

AMHIC reserved all rights and defenses under the insurance contract and

Missouri law.



                                      3
      From June 2008 until February 2009, AMHIC repeatedly requested

examinations under oath and various documents.            In July 2008, through

counsel, the Rollers requested a postponement of the examinations under oath

and for equal good faith and cooperation from AMHIC in the investigative

process. Later in July 2008, the Rollers objected to some AMHIC investigation

requests and requested documents from AMHIC. The Rollers failed to submit

to examinations under oath and produce the requested documents. AMHIC

failed to produce all documents requested.

      In February 2009, the Rollers filed a declaratory judgment action against

AMHIC in Clay County, Missouri. AMHIC removed the case to federal court

based on diversity jurisdiction, but it was remanded, and the answer and

counterclaim were filed in Clay County in May 2009. After a bench trial on

March 10, 2014, the trial court entered judgment for AMHIC on all counts.

This appeal follows.

      “This Court reviews a declaratory judgment action ‘the same as in any

other court-tried case.’” Arbors at Sugar Creek Homeowners Ass’n v. Jefferson

Bank & Trust Co., 464 S.W.3d 177, 183 (Mo. banc 2015). “The circuit court’s

judgment will be affirmed ‘unless there is no substantial evidence to support it,

it is against the weight of the evidence, or it erroneously declares or applies the

law.’” Id. “We defer to the trial court’s determinations of credibility and view

the evidence and the inferences that may be drawn therefrom in the light most

favorable to the judgment.”     Schubert v. Schubert, 366 S.W.3d 55, 62 (Mo.

                                         4
App. E.D. 2012). “[W]here the findings of fact are derived from the pleadings,

stipulations,   exhibits and   depositions,    or   where   the   evidence is   not

controverted, no deference is due the trial court’s judgment.” Shelter Mut. Ins.

Co. v. Crunk, 102 S.W.3d 560, 561-62 (Mo. App. S.D. 2003).             “We review

questions of law de novo.” Clark v. Francis, 422 S.W.3d 369, 377 (Mo. App.

W.D. 2013).

                                 Legal Analysis

                                     Point I

      In their first point, Mr. and Mrs. Roller argue that the trial court erred in

ruling that AMHIC did not forfeit its right to deny coverage of their claim

because AMHIC agreed to pay the policy limits of $10,500.00 without validly

voiding the agreement by pleading or proving fraud, misrepresentation,

mistake, or other unfair dealing.    The Rollers assert that by stating that it

“would be making a payment of the claim as to the garage,” AMHIC accepted

coverage on this claim and agreed to make a payment of $10,500.00, resulting

in a binding contract. They further assert that AMHIC revoked or rescinded

this agreement and “has never made any payment of the claim as to the

garage.” We disagree.




                                        5
      To require the pleading or proving of fraud, misrepresentation, mistake,

or other unfair dealing to validly void an agreement, a valid agreement must

exist. Under Missouri law, “[t]he essential elements of a contract are ‘“offer,

acceptance, and bargained for consideration.”’”       Clemmons v. Kansas City

Chiefs Football Club, Inc., 397 S.W.3d 503, 506 (Mo. App. W.D. 2013),

(quoting Johnson v. McDonnell Douglas Corp., 745 S.W.2d 661, 662 (Mo. banc

1988)).    Consideration “consists either of a promise (to do or refrain from

doing something) or the transfer or giving up of something of value to the other

party.” Morrow v. Hallmark Cards, Inc., 273 S.W.3d 15, 25 (Mo. App. W.D.

2008).

         Mr. Parrott’s unilateral statement over the phone to Mrs. Roller does not

create a valid contract because the payment would not be given in

consideration for anything. See Pierson v. Kirkpatrick, 357 S.W.3d 293, 299

(Mo. App. S.D. 2012)(quoting Tirmenstein v. Central States Basement &

Found. Repair, Inc., 148 S.W.3d 849, 851 (Mo. App. E.D. 2004)(“A legal, valid

settlement agreement must possess all the essential elements of any othe r

contract.”)). The Rollers refer the court to Stahly Cartage Co. v. State Farm

Mutual Automobile Insurance Co., 475 S.W.2d 438 (Mo. App. 1971), to support

their argument that Mr. Parrott’s statement constituted a valid agreement. In

Stahly, however, the promise of payment was made in exchange for a signed

release.    Id. at 440.   Nothing similar occurred here.   Instead, Mr. Parrott’s

statement advising Mrs. Roller of the possibility of payment was not made in

                                         6
exchange for a completed action or a promise of one.                Therefore, the

communication between Mr. Parrott and Mrs. Roller does not constitute a valid

contract comprising all essential elements under Missouri law, and that AMHIC

did not plead fraud, misrepresentation, or other unfair dealing is irrelevant in

resolving this issue.

      In addition, the trial court was entitled to find that Mr. Parrott’s statement

was not sufficiently definite to support creation of an oral contract. Mr. Parrott

testified that he told Mrs. Roller that, because of the existence of the “innocent

spouse doctrine” in Missouri, “there was a possibility that we could make

payment for the out-building.” Mr. Parrott specifically denied that he told Mrs.

Roller that AMHIC “was accepting this claim and making a payment”; he

testified that “[i]f I’m guaranteeing that I’m going to make a payment, typically

I’m writing the check right then.” Mr. Parrott’s statement that “there was a

possibility” that AMHIC would pay the claim for damage to the garage is not

sufficiently definite to support an oral contract. “‘“An offer must be so definite

in its terms, or require such definite terms in the acceptance, that the promises

and performances to be rendered by each party are reasonably certain.”’”

Brown v. Donham, 900 S.W.2d 630, 633 (Mo. banc 1995); see also, e.g., State

v. Nationwide Life Ins. Co., 340 S.W.3d 161, 189 (Mo. App. W.D. 2011)(letter

stating one party’s opinion as to legal effect of events did not constitute a

contractual “offer”).



                                         7
      Furthermore, AMHIC did not, as asserted by the Rollers, forfeit its right

to deny liability on their claim under the insurance policy. “Waiver may be

express or it may be implied by conduct that clearly and unequivocally shows a

purpose by the insurer to relinquish a contractual right.” Shahan v. Shahan,

988 S.W.2d 529, 534 (Mo. banc 1999).         Waiver may not be used to create

coverage where it does not already exist and cannot be used to hold an insurer

liable for a claim where an exclusion applies to defeat coverage. Whitney v.

Aetna Cas. & Sur. Co., 16 S.W.3d 729, 733, 733 (Mo. App. E.D. 2000). “For

conduct to imply waiver, the conduct must clearly and unequivocally show a

purpose to relinquish the right such ‘“no other reasonable explanation of the

conduct can be possible.”’”     Kinney v. Schneider Nat’l Carriers, Inc., 213
S.W.3d 179, 183 (Mo. App. W.D. 2007). “The burden of proof for waiver is on

the party asserting the defense.” Smith v. Progressive Cas. Ins. Co., 61 S.W.3d
280, 284 (Mo. App. E.D. 2001).

      Although the Rollers assert that AMHIC relinquished its right to deny

liability on this claim, they failed to introduce express or implied evidence that

clearly and unequivocally shows AMHIC’s intent to relinquish that right. In

addition, AMHIC continuously reserved its rights and defenses in multiple

letters written to the Rollers’ counsel and provided by the Rollers to this Court.

Therefore, the action of not paying the $10,500.00 to the Rollers, or any actions

taken by AMHIC cannot be construed as a clear and unequivocal waiver of

AMHIC’s right to deny liability on this claim. Point one is denied.

                                        8
                                     Point II

      In their second point, Mr. and Mrs. Roller argue that the trial court erred

in ruling that the Rollers failed to submit to examinations under oath as

required under the policy which also required AMHIC to act reasonably when

making demands upon the insureds to submit to an examination under oath

(examination). The Rollers assert that AMHIC acted unreasonably by making

overly broad demands for production of documents and refusing to provide

documents that contained Mr. and Mrs. Roller’s statements. In addition, they

argue that the trial court ruling was in error because AMHIC failed to make

another request for an examination after the trial court declared and limited the

scope of AMHIC’s document request and because AMHIC failed to establish

prejudice. We disagree.

      Mr. Roller intentionally set fire to his property in a suicide attempt.

After Mr. Roller’s survival, Mrs. Roller made an insurance claim to recover for

damage to the property he intentionally burned during his suicide attempt under

the Rollers’ AMHIC homeowners policy.           The insurance policy specifically

denies coverage for property that is intentionally damaged. To determine if the

garage fire qualifies under this provision, AMHIC needed information

regarding its circumstances.     The Rollers in turn, failed to comply.      The

insurance policy states that, in case of loss, the insured must,

            f. as often as we reasonably require:

            ***

                                         9
            (2) provide us with records and documents that we request
            and permit us to make copies. These include, but are not
            limited to, tax records, bank statements, sales slips, and
            receipts.

            (3) submit to examination under oath, while not in the
            presence of any other insured person, and sign the same;


      Missouri courts have consistently acknowledged an insurer’s right to a

complete investigation of a claim, including examinations, and have found that

the insured’s failure to assist in the investigation precludes any coverage. See

Union Ins. Co. of Providence v. Williams, 261 F. Supp. 2d 1150, 1152 (E.D.

Mo. 2003)(holding that cooperation clauses are valid and enforceable under

Missouri Law). “Once the insurer proves the material breach of a cooperation

clause, the insurer may deny liability coverage under the policy.” Id. at 1152.

To successfully deny coverage, “the insurer must prove (1) the existence of

substantial prejudice and (2) the exercise of reasonable diligence to secure the

insured’s cooperation.” Id. “Cooperation clauses are designed to ‘“enable the

[insurance] company to possess itself of all knowledge, and all information as

to other sources of knowledge, in regard to facts, material to their rights, to

enable them to decide upon their obligations, and to protect them against false

claims.”’” Wiles v. Capitol Indem. Corp., 215 F. Supp. 2d 1029, 1032 (E.D.

Mo. 2001)(quoting Wood v. Allstate Ins. Co., 21 F.3d 741, 745 (7th Cir. 1994)).

Prejudice can be established when the insured fails to comply with a reasonable

examination request because the insured has “perhaps the greatest knowledge


                                      10
of the circumstances[.]” In re Am. Wood Concepts, LLC, No. 08-50791, 2010
WL 1609690, at *4 Bankr. (W.D. Mo. Apr. 20, 2010). Thus, “‘[i]f an insured

willfully and without excuse refuses discovery, an insurer may refuse to go

forward with an adjustment and claim immunity from suit.’”                        Farm Bureau

Town & Country Ins. Co. of Mo. v. Crain, 731 S.W.2d 866, 871 (Mo. App. S.D.

1987); see E. Attucks Cmty. Hous., Inc. v. Old Republic Sur. Co., 114 S.W.3d
311, 327 (Mo. App. W.D. 2003)(stating “we have no quarrel with the fact that

an insured’s refusal to answer questions under oath as to the underlying

material facts of the claim can bar recovery.”).

       The Rollers argue that AMHIC acted unreasonably in its request for them

to submit to an examination. They base their argument on Knight v. Firemen’s

Insurance Co. of Newark, N.J., 49 S.W.2d 682, 686 (Mo. App. 1932), which

held that a written notice served on the incarcerated insured with only forty -

five minutes, notice was unreasonable. 1 The Rollers contend that the court’s

declaration in Knight that “[u]pon due and timely notice it would have been the

duty of the insured to submit to an examination,” exempts them from AMHIC’s

request because that request was outside not within the limitations imposed by

the court’s declaration. Id.




1
 In Knight, the insurer knew that the insured was confined in jail when he was served. Thus, the
court found it unreasonable for the insured to be given forty -five minutes to secure the requested
documents, and obtain his freedom, and appear at the place requested . 49 S.W.2d at 686.

                                                11
       Unlike the circumstances in Knight, AMHIC asked the Rollers repeatedly

to submit dates at which they could appear for examinations. Their attorney

consistently refused to attend any examinations “until document exchange

issues [were] resolved.”          Compliance with an examination request is not

generally contingent on disputes over the scope of document requests. These

matters are rather dealt with independently. An insurer ’s right to a complete

investigation also extends to the right to request the insured’s financial records

and other documents. See Halford v. Am. Preferred Ins., 698 S.W.2d 40, 43

(Mo. App. E.D. 1985) (holding insurer had the right to insured’s financial

information where insurer had reason to believe insured intentionally set the

fire), abrogated on other grounds by Speck v. Union Elec. Co., 731 S.W.2d 16

(Mo. banc 1987). 2 “A request for production of documents must describe the

documents sought ‘with reasonable particularity,’ and may not be so broad as to

include matters outside the scope of reasonable discovery.” Meeker v. Shelter

Mut. Ins. Co., 766 S.W.2d 733, 746 (Mo. App. S.D. 1989). Therefore, even if

AMHIC’s document request were overbroad, compliance with the policy’s

examination requirement is not contingent on document submission; instead

AMHIC is prejudiced by the inability to fully investigate the incident.

       The Rollers argue that AMHIC was not prejudiced by their failure to

comply with the examination request because they provided a modified “Sworn


2
  Speck v. Union Elec. Co., 731 S.W.2d 16 (Mo. banc 1987), was superseded by Rule 74.01(b) as
stated in Gibson v. Brewer, 952 S.W.2d 239, 244 (Mo. banc 1997).

                                               12
Statement in Proof of Loss” and they and Mr. Roller’s treating psychiatrist, Dr.

Ross Shuman, submitted to questioning by an AMHIC attorney in depositions.

This argument is unpersuasive because Missouri courts have consistently held

that compulsory discovery in a lawsuit is no substitute for an insured’s original

cooperation. See, e.g., In re Am. Wood Concepts, 2010 WL 1609690 at *5(“[A]

deposition does not satisfy [the insured’s] obligation under the [p]olicy to

submit to an examination under oath”); Union Ins. Co. of Providence, 261 F.

Supp. 2d at 1153 (rejecting insured’s argument that submitting to a deposition

cured her failure to submit to an examination); Wiles, 215 F. Supp. 2d at 1031-

32 (finding insured’s failure to submit to an examination prejudiced the insurer

as a matter of law, despite insured’s submission to a deposition after filing

suit).     Accordingly, it should not be necessary for an insurer to bear the

expense of a law suit to enforce its right to an examination. In re Am. Wood

Concepts, 2010 WL 1609690 at *5.

         An insurer’s right to a complete investigation also extends to the right to

request the insured’s financial records and other documents. See Halford, 698
S.W.2d at 43 (holding insurer had the right to insured’s financial information

where insurer had reason to believe insured intentionally set the fire).

         In the instant case, the Court finds that AMHIC has established the

Roller’s material breach of the cooperation clause with respect to their

obligation to submit to an examination. As noted above, AMHIC exercised

reasonable diligence in attempting to secure the Rollers’ cooperation through

                                          13
multiple attempts at scheduling an examination. The Rollers instead deflected

all examination requests, relying on a document dispute and later providing a

deposition in conjunction with the claim’s litigation. This Court further holds

that AMHIC has clearly demonstrated prejudice. “By commencing this action

on the Policy without submitting to an examination under oath, Plaintiff denied

Defendant the opportunity to both complete its investigation and to issue a

ruling on the claim.” Wiles, 215 F. Supp. 2d at 1032. Therefore, the trial court

properly entered judgment in favor of AMHIC on this point.           Point two is

denied.

                                    Point III

      In their third point, Mr. and Mrs. Roller argue that the trial court erred in

ruling that AMHIC did not violate any of its duties under the Unfair Claims

Settlement Practices Act or its duties of good faith and fair dealing.         The

Rollers further argue that the trial court erred in ruling that AMHIC did not

forfeit its right to deny coverage because “AMHIC failed to act in good faith

and failed to strictly comply with the standards set forth in 20 CSR100 for

promptly, fairly and equitably investigating” the Rollers’ property loss claims

thereby breaching its contract and forfeiting its right to deny coverage.

      Although the Rollers are not asserting specific violations under the

Unfair Claims Settlement Practices Act, they assert that the Act and regulations

identify specific standards of conduct that become a part of every insurance

policy and, if they are violated, the insurer is in breach of contract and forfeits

                                        14
its right to deny coverage if violated. Essentially, the Rollers argue that the

Unfair Claims Settlement Practices Act creates an implied covenant of good

faith and fair dealing which should be remedied by a forfeiture of the insurer’s

right to deny liability. We disagree.

        The Unfair Claims Settlement Practices Act states that it “shall [not] be

construed to create or imply a private cause of action.” Section 375.1000.1.

This statement clearly counters the Roller’s argument.                        In addition, the act

plainly provides that enforcement is limited to the Director of Insurance and

sets forth the only available penalties for violations which include a monetary

penalty or revocation of the insurer’s license. Sections 375.1009 -1012. The

Act does not establish a method for the waiver of the insurer’s right to deny

coverage or any private enforcement. Id. The Rollers suggest that this issue

was partially raised in Stark Liquidation Co. v. Florists’ Mutual Insurance Co.,

243 S.W.3d 385, 400-01 (Mo. App. E.D. 2007). The issue in Stark Liquidation,

however, was whether an insurer’s violation of the Act could provide a basis

for a vexatious refusal to pay a claim; waiver was not at issue. Id. In fact, a

question of waiver was never raised, so the case does not support the Rollers’

argument. 3 Furthermore, Missouri courts have rejected the argument that an

alleged Uniform Claims Settlement Practices Act violation, unsupported by


3
  The Rollers also rely on Clark v. Progressive Preferred Insurance. Co., 390 S.W.3d 208 (Mo. App.
W.D. 2012). This case does not address waiver and does not provide insight on implied duties
arising from the United Claims Settlement Act. Instead, without mentioning a statute or regulation,
this Court held that an insurer’s notice of cancellation was ineffective under the terms of their policy,
and, thus, the policy was still in effect. Id. at 214.

                                                   15
express or implied intent, waives the insurer’s right to deny coverage. Gannon

Int’l, Ltd. V. Lexington Ins. Co., No. 4:07-CV-31 CAS 2008 WL 3244027, at

*3-4 (E.D. Mo. Aug. 6, 2008). Therefore, the Rollers’ argument that AMHIC

breached its implied duties of good faith and fair dealing created under the

Unfair Claims Settlement Practices Act is without merit. Point three is denied.

                                    Point IV

      In their final point, Mr. and Mrs. Roller argue that the trial court erred in

ruling that no coverage exists under the insurance policy for the loss resulting

from a fire intentionally set by Mr. Roller because Missouri law provides an

exception under which an intentional act committed while insane is an

accident.

      Appellants cite multiple cases recognizing a difference in intent

depending on whether the suicide is sane or insane. See Edwards v. Bus. Men’s

Assur. Co. of Am., 168 S.W.2d 82, 94 (Mo. 1942)(“Again, respondent uses the

word ‘suicidal’ in the sense of intentional self-destruction while sane, but an

insane suicide is not truly suicide, because an insane intent or insane impulse

resulting in the action causing death is no intention at all, and therefore death

by insane suicide is accidental.”); Garmon v. Gen. Am. Life Ins. Co., 624
S.W.2d 42, 44 (Mo. App. E.D. 1981)(“It has long been the rule in Missouri that

the taking of one’s own life while sane is not an accident while intentional

suicide while insane is an accident. Thus, the only question for the jury was

whether or not the insured…was sane or insane at the time he committed

                                        16
suicide.”)(citations omitted). To adequately address this point, we must first

determine if Mr. Roller was insane when he attempted suicide.

      “‘[I]nsanity’ is a legal, and not a medical term.” Harris v. General Am.

Life Ins. Co., 902 F. Supp. 1007, 1010 (E.D. Mo. 1995). Sanity is presumed

until the adjudication of insanity, placing the burden of proof on the party

asserting insanity as the basis of a claim or defense. Schuler v. Schuler, 290
S.W.2d 192, 196 (Mo. App. 1956).

    “The criterion of insanity… is whether the insured was so far
    mentally unsound that he could not exercise a rational judgment
    upon the question of life and death; whether he was oblivious to the
    duties which he owed his family, to his friends, and to himself;
    whether he was impelled by a morbid impulse which he had not
    sufficient strength of will to resist.”


Laventhal v. N.Y. Life Ins. Co., 40 F. Supp. 157, 159 (E.D. Mo. 1941). It is

important to note that “[n]ot all persons suffering from diagnosable mental

diseases or impairments are necessarily ‘insane’ as [the] term is used in the

Missouri suicide cases.” Harris, 902 F. Supp. at 1010. Therefore, the court

must decide “whether [the insured] was capable of knowing the difference

between right and wrong at the time of the act.” Id.




                                       17
        No evidence in the record indicates an adjudication of insanity. 4 Thus,

we must presume that Mr. Roller was sane when he intentionally set the fire in

his attempt to commit suicide.

        The exclusions section of Mr. and Mrs. Roller’s insurance policy states in

part,

        Loss that results from an action or omission by or at the direction
        of any insured person, committed with the intent to cause loss or
        damage. This exclusion applied even if the insured person is
        insane, intoxicated or otherwise impaired if a person without that
        impairment who committed such an act would otherwise be
        deemed to have acted with the intent to cause loss or damage.

        This provision is replaced by a portion of the Manufactured Homeowners

Amendatory Endorsement—Missouri, which states in part,

           Exclusion 14. is replaced by the following:

           a. Intentional Loss, which means any loss arising out of any act
              an insured person commits or conspires to commit with the
              intent to cause a loss. In the event of such loss, no insured
              person is entitled to coverage, even insured persons who


4
 The trial court’s order and judgment does not acknowledge Mr. Roller’s alleged insanity and
accords with a finding that the fire was an intentional act. In addition, Dr. Shuman’s deposition does
not support an insanity finding. It is simply a diagnosis of Mr. Roller’s mental disorders.( See
specifically:
              Q: Okay. Did you ever diagnose Mr. Roller as being insane?
              A: Well, that would be major depressive disorder with psychotic features.
              Q: Is that – insane isn’t a medical term, is it?
              A: No, it’s not, but the common—psychosis and insanity are—broadly speaking,
              refer to the similar condition. I mean, people think Charlie Sheen is insane. I
              don’t know if he’s psychotic, or not, but —
              Q: But still, that doesn’t change your earlier opinion that you gave me regarding
              Mr. Roller’s understanding.
              A: No. I think that this gentleman—well, all I can say is that he was suffering
              from a major depressive disorder with psychotic features, so he was clearly
              mentally ill, there’s no question about that.
              Q: Sure.
              A: But he also states that he intended to set fire to the house, and he did.


                                                 18
            did not commit or conspire to commit the act causing the
            loss.


      The only relevant change effected by the amendatory endorsement is that

the policy no longer excludes acts committed by the insured when insane.

Because Mr. Roller is presumed to be sane during his suicide attempt, it is clear

that the Homeowners policy does not cover the damage from the fire. The

undisputed evidence demonstrates that Mr. Roller understood that he was

setting a fire and that he carried out the burning of his property with a clear

plan and with the intent to do so. Accordingly, we hold that the trial court did

not err in ruling that there is no coverage under the insurance policy. Point

four is denied.

                                     Conclusion

      Upon review, this Court holds that the trial court did not err in ruling that

there is no contractual agreement between the Rollers and AMHIC for payment

for the damaged garage, no unreasonable request for an examination under oath

as required by the insurance policy, no implicit duties created by the Unfair

Claims Settlement Practices Act or violations thereof, or coverage under the

insurance policy for loss resulting from a fire intentionally set. Therefore, we

affirm the trial court’s judgment.

                                              /s/THOMAS H. NEWTON
                                              Thomas H. Newton, Judge

Ahuja, C.J., and Byrn, Sp.J. concur.


                                         19